03/22/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                    Supreme Court No. DA 20-0242
                                                                                    Case Number: DA 20-0242




STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JOURNEY RYDER JOHN WIENKE,

             Defendant and Appellant.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until April 19, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 20 2021